Title: From Alexander Hamilton to George Washington, 25 April 1794
From: Hamilton, Alexander
To: Washington, George


[Philadelphia] April 25, 1794. “The Secretary of the Treasury … encloses the drafts of two passports for the President’s signature. One for the Schooner Commerce, now in this port; and the other for the Schooner Eagle at Baltimore. Colo. Smith of Baltimore has applied, thro’ the Secry. of State, for a passport for a small vessel (name & Captain not known) to be sent to Bermuda in ballast.…”
